       Case 2:19-cv-00449-HCN-PMW Document 30 Filed 11/21/19 Page 1 of 4




James W. McConkie (2156)
Bradley H. Parker (2519)
W. Alexander Evans (12085)
PARK.ER & MCCONKIE
5664 South Green Street
Salt Lake City, Utah 84123
Telephone: (801) 264-1950
Facsimile: (801) 266-1338
jwmcconkie@utahlawhelp.com
bparker@utahlawhelp.com
alex@sjatty.com

Attorneys for Plaintiffs


                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE CENTRAL DISTRICT OF UTAH

     JILL McCLUSKEY and MATTHEW
     McCLUSKEY, individually and for and on
     behalf of LAUREN McCLUSKEY, deceased,                    MOTION AND MEMORANDUM
                                                              IN SUPPORT OF MOTION FOR
               Plaintiffs,                                    LEAVE TO FILE OVERLENGTH
                                                               MEMORANDUM OPPOSING
     V.                                                          DEFENDANTS' MOTION
                                                                      TO DISMISS
      STATE OF UTAH (including the University
      of Utah, University Department of Housing
      and Residential Education and University                Case No. 2:19-cv-00449-HCN-PMW
      Department of Public Safety), DALE
      BROPHY, KORY NEWBOLD, KAYLA                            District Judge: Howard C. Nielson, Jr.
      DALLOF, MIGUEL DERAS, TODD
      JUSTENSEN, HEATHER McCARTHY,                          Chief Magistrate Judge: Paul M. Warner
      EMILY THOMPSON and JANE/JOHN
      DOES 1-10.

               Defendants.


          Plaintiffs, by and through their counsel, James W. McConkie, Bradley H. Parker and W.

Alexander Evans at the law finn of Parker & McConkie, pursuant to DUCiv R 7-l(e), hereby
      Case 2:19-cv-00449-HCN-PMW Document 30 Filed 11/21/19 Page 2 of 4




submit this Motion and Memorandum in Support of Motion for Leave to File Overlength

Memorandum Opposing Defendants' Motion to Dismiss.

                                      RELIEF REQUESTED

       Plaintiffs respectfully request that the Court grant them leave to file an overlength

memorandum opposing Defendants' Motion to Dismiss that exceeds the customary page limit of

25 pages and contains an estimated additional 21 pages on the ground that good cause and

exceptional circumstances justify the need for the specified extension.

                                     STATEMENT OF FACTS

       1.      On September 20, 2019, Defendants filed a Motion to Dismiss pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure, seeking to dismiss all of Plaintiffs' claims on

multiple grounds, including but not limited to qualified immunity.

       2.      On September 18, 2019, this Court signed an Order Granting Defendants' Motion

for Leave to File Overlength Motion to Dismiss, allowing Defendants to file a motion that

exceeded the customary 25 page limit by 7 pages.

       3.      Plaintiffs Memorandum Opposing Defendants' Motion to Dismiss is due on

November 25, 2019.

                                       LEGAL ARGUMENT

       Under DUCiv Rule 7-1 (e), this Court may approve a request to file a memorandum that

exceeds the customary page limits "for good cause and a showing of exceptional circumstances."

In this case, Defendants' Motion to Dismiss seeks dismissal with respect to all of Plaintiffs'

claims and requires a detailed analysis with regard to complex issues involving both Title IX and

the right to equal protection under the Fourteenth Amendment, including complex issues that


                                                 2
       Case 2:19-cv-00449-HCN-PMW Document 30 Filed 11/21/19 Page 3 of 4




require a fact intensive analysis and that relate to individual liability, supervisory liability,

municipal liability and qualified immunity. Some of the issues may involve matters of first

impression and each legal and factual issue must be addressed with respect to eight separate

defendants. The arguments necessary to respond to Defendants' Motion to Dismiss cannot be

adequately articulated within the page limits established by the local rules and this Court will

benefit from the complete analysis that can be provided in a longer brief. Indeed, Defendants

needed a longer brief to articulate their arguments and Plaintiffs likewise need a longer brief to

respond to those arguments. While Plaintiffs are in the final stages of drafting their opposition to

the Motion to Dismiss, and while the final draft may ultimately be shorter, Plaintiffs estimate

that they will need a total of 46 pages to provide an adequate response.

                                             CONCLUSION

        For the reasons set forth above, Plaintiffs respectfully request that the Court grant their

Motion for Leave to File Overlength Memorandum Opposing Defendants' Motion to Dismiss,

thereby allowing Plaintiffs to file a memorandum that exceeds the customary 25 page limit by 21

pages. This Motion is accompanied by a proposed Order Granting Plaintiffs' Motion for Leave

to File Overlength Memorandum Opposing Defendants' Motion to Dismiss, which has been filed

herewith.

        DATED this 21st day of November, 2019.

                                                PARK.ER & MCCONKIE




                                                James W. McConkie
                                                Attorney for Plaintiffs




                                                    3
      Case 2:19-cv-00449-HCN-PMW Document 30 Filed 11/21/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served via

electronic and U.S. mail, t h i s ~ day of November, 2019, to the following:


       Phyllis J. Vetter
       General Counsel and Vice President
       University of Utah
       201 South Presidents Circle, Room 309
       Salt Lake City, Utah 84112

       Sean D. Reyes, Utah Attorney General
       Kyle D. Kaiser
       Darin B. Goff
       Rachael George Terry
       Assistant Utah Attorneys General
       160 East 300 South, Sixth Floor
       P.O. Box 140856
       Salt Lake City, Utah 84114



                                                      J~W./v/cC~
                                                     James W. McConkie
                                                     Attorney for Plaintiffs




                                                4
